Russell, C. J.,
concurring specially. I concur in the judgment of reversal, as stated in the third division of the opinion. I do not concur in the ruling contained in the second division. My views concur, in my opinion, under the facts of the case at bar, with those expressed in Brobston v. Penniman, 97 Ga. 527, 529-530 (supra), where Mr. Justice Lumpkin, after citing a number of authorities, said: “These cases all proceed upon the idea that as a corporation must of necessity entrust its affairs to officers and agents, and can transact business only through their agency, it must be held chargeable with their acts while in the performance of their duty to it; and if its duly selected servants prove unfaithful to their trust, the corporation itself must suffer, rather than innocent third persons. Surely, as against such persons, a corporation can not claim the benefits arising from any contract made in its behalf through its officers, when these officers knew that the contract would operate as a fraud upon others, but nevertheless participated in or connived at the fraudulent transaction. The corporation would be bound either to repudiate entirely, or adopt unconditionally and without reservation, the acts of its agents in negotiating for and perfecting the contract made in its behalf — it could not elect to ratify and adopt such of the acts and conduct of its agents as operated beneficially to it, and repudiate such conduct (active or passive) as would constitute a fraud upon the parties sought to be charged with the contract. To hold, in the present case, that the plaintiff was entitled to recover *444upon the note held by the bank, would be to allow the plaintiff to assume such an anomalous position. See also Guarantee Co. of N. A. v. East Rome Town Co., 96 Ga. 511 [23 S. E. 503, 51 Am. St. R. 150].” I am authorized to say that Mr. Justice Hutcheson concurs in what I have just said.